                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


WILLIAM L. FRY,

       Plaintiff,

     v.                                                  Case No. 18-CV-1573

ASCENSION HEALTH MINISTRY SERVICES
d/b/a COLUMBIA ST. MARY’S,

      Defendant.


      DECISION AND ORDER ON DEFENDANT’S MOTION FOR PARTIAL
             DISMISSAL OF SECOND AMENDED COMPLAINT


       William Fry sues his former employer, Ascension Health Ministry Services, d/b/a

Columbia St. Mary’s (“Columbia”), for discrimination based on sexual orientation in

violation of Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981 (Count One),

religious discrimination in violation of Title VII and the First Amendment (Count Two),

retaliation for opposing sex and religious discrimination in violation of Title VII and § 1981

(Count Three), age discrimination in violation of the Age Discrimination in Employment

Act of 1967 (Count Four), negligent supervision (Count Five), and violation of the

Wisconsin Fair Employment Act (Count Six). (Second Am. Compl., Docket # 23.)

       Columbia moves to dismiss, with prejudice, Count Two, Count Three, Count Five,

Count Six, and any claims alleged under § 1981 and the First Amendment for failure to state

a claim upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6). Fry has not

opposed the motion. For the reasons that follow, Columbia’s motion to dismiss is granted.
                                      BACKGROUND

       Fry is an adult male whose “sexual orientation is homosexual, and his religious

affiliation is Christian, but he is not Catholic.” (Second Am. Compl. ¶ 9.) Fry is a devout

member of the Episcopal church. (Id.) Fry alleges that Columbia is a not-for-profit hospital

corporation and Ascension is the largest Catholic healthcare system in the world. (Id. ¶ 10.)

Fry alleges that Columbia is governed by religious rules developed by the Catholic Church

and its stated mission is to follow the teachings of the Catholic Church. (Id. ¶¶ 11–12.)

       Fry, a registered nurse, was employed by Columbia as a Director of Patient Services

for Behavioral Health until he was demoted on May 5, 2017 by his direct supervisor, Kathy

McEwen. (Id. ¶ 13.) Fry was ultimately terminated from employment on May 15, 2017 by

McEwen. (Id. ¶ 18.) Fry alleges that despite stellar reviews of his job performance, McEwen

demoted and ultimately terminated him and he was replaced with a younger individual. (Id.

¶ 21.) Fry alleges that during his employment at Columbia, he was subjected to harassment

and derogatory comments based on his sexual orientation. (Id. ¶ 27.) Fry alleges that he was

ultimately terminated from employment due to his sexual orientation. (Id. ¶ 34.)

       Fry further alleges that he was discriminated against based on his religion because

Columbia has a policy of praying before certain meetings, which made Fry uncomfortable

because Episcopalians are not comfortable with public displays of prayer outside the church.

(Id. ¶¶ 22, 41.) Fry alleges that he was terminated from his employment because of his

religious affiliation. (Id. ¶ 46.) Fry alleges that he complained to Columbia about McEwen’s

conduct and was retaliated against for opposing sex and religious discrimination in the

workplace. (Id. ¶¶ 50–51.)


                                               2
       Fry also alleges that he was discriminated against based on his age. (Id. ¶ 58.) Fry

was fifty-six years old at the time of his demotion and termination. (Id. ¶ 19.) Finally, Fry

alleges that McEwen and Columbia were negligent (id. ¶ 62) and Columbia violated the

Wisconsin Fair Employment Act (id. ¶¶ 71–74).

                                 STANDARD OF REVIEW

       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) challenges the sufficiency of the

complaint on the basis that the plaintiff has failed to state a claim upon which relief can be

granted. A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme Court has interpreted

this language to require that the plaintiff plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). In Ashcroft v.

Iqbal, the Supreme Court elaborated further on the pleadings standard, explaining that a

“claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged,”

though this “standard is not akin to a ‘probability requirement.’” 556 U.S. 662, 678 (2009).

The allegations in the complaint “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555 (internal citation omitted).

       When determining the sufficiency of a complaint, the court should engage in a two-

part analysis. See McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011). First, the

court must “accept the well-pleaded facts in the complaint as true” while separating out

“legal conclusions and conclusory allegations merely reciting the elements of the claim.” Id.

(citing Iqbal, 556 U.S. at 680). Next, “[a]fter excising the allegations not entitled to the


                                                3
presumption [of truth], [the court must] determine whether the remaining factual allegations

‘plausibly suggest an entitlement to relief.’” Id. (citing Iqbal, 556 U.S. at 681). As explained

in Iqbal, “[d]etermining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” 556 U.S. at 679.

                                           ANALYSIS

        Columbia moves to dismiss, with prejudice, Count Two, Count Three, Count Five,

Count Six, and any claims alleged under § 1981 and the First Amendment for failure to state

a claim upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6). Columbia

does not seek to dismiss Count One (to the extent it alleges a violation of Title VII) or Count

Four. Again, Fry has not opposed Columbia’s motion. I will address each cause of action in

turn.

        1.     Count Two – Religious Discrimination

        In Count Two, Fry alleges that he was discriminated against based on his religion in

violation of Title VII and the First Amendment. Columbia argues that Count Two must be

dismissed as a matter of law. As to the Title VII claim, Columbia argues that as a religious

organization, it is exempt from Title VII’s provisions barring discrimination based on

religion. (Def.’s Br. at 5, Docket # 25.) As to the First Amendment claim, Columbia argues

that Fry fails to allege that Columbia is a state actor. (Id. at 13–14.)

        Title VII exempts religious organizations from its provisions barring discrimination

on the basis of religion:

        This subchapter shall not apply to . . . a religious corporation, association,
        educational institution, or society with respect to the employment of

                                                 4
       individuals of a particular religion to perform work connected with the
       carrying on by such corporation, association, educational institution, or
       society of its activities.

42 U.S.C. § 2000e-1(a). In determining whether an institution or entity is truly a religious

organization entitled to assert the exemption, the court must “look at all the facts,” and in

making this inquiry, “[i]t is appropriate to consider and weigh the religious and secular

characteristics of the institution.” Saeemodarae v. Mercy Health Servs., 456 F. Supp. 2d 1021,

1036 (N.D. Iowa 2006) (internal quotation and citation omitted). Such facts to consider are:

the “religious nature” of the purported “religious organization”; whether it was supported

and controlled by a religious corporation; whether and to what extent its purpose was

making the interrelated religious/service mission of the pertinent religious denomination a

reality; and whether the institution was founded by sectarian entities. Id.

       Fry does not contend that Columbia is not a religious corporation entitled to assert

the exemption found in § 2000e-1(a). In fact, Fry specifically pleads that Columbia is a not-

for-profit hospital and that Ascension is the largest Catholic healthcare system in the world;

Columbia is governed by religious rules developed by the United States Conference of

Catholic Bishops; and Columbia’s stated mission is to follow the teachings of the Catholic

Church. (Second Am. Compl. ¶¶ 10–12.) To the extent Fry alleges a First Amendment

violation within Count Two, Fry does not allege that Columbia is a state actor. See Dunn v.

Washington Cty. Hosp., 429 F.3d 689, 692 (7th Cir. 2005) (claims under the First Amendment

alleged against non-state actor fail as a matter of law). On the contrary, Fry alleges that

Columbia is a not-for-profit hospital corporation. (Second Am. Compl. ¶ 10.)




                                               5
       Thus, as to Count Two, Fry has pleaded himself out of court. See Tamayo v.

Blagojevich, 526 F.3d 1074, 1086 (7th Cir. 2008) (“A plaintiff pleads himself out of court

when it would be necessary to contradict the complaint in order to prevail on the merits.”)

(internal quotation and citation omitted). Count Two is dismissed.

       2.     Count Three – Retaliation

       In Count Three, Fry alleges that he was terminated from his employment in

retaliation for opposing sex and religious discrimination in the workplace in violation of

Title VII and § 1981. (Second Am. Compl. ¶ 51.) As to Fry’s Title VII retaliation claim,

Columbia argues the claim must be dismissed because Fry failed to exhaust his

administrative remedies. (Docket # 25 at 7.)

       “As a general rule, a Title VII plaintiff cannot bring claims in a lawsuit that were not

included in [his] EEOC charge.” Cheek v. W. & S. Life Ins. Co., 31 F.3d 497, 500 (7th Cir.

1994). A plaintiff may, however, pursue claims that are like or reasonably related to the

allegations of the EEOC charge and growing out of such allegations. Id. In his EEOC

charge dated December 4, 2017, Fry alleged discrimination based on sex, age, and religion.

(Ex. A to Second Am. Compl., Docket # 23-1.) Fry did not check the box for retaliation.

(Id.) The EEOC confirmed that it investigated Fry’s allegations that he was discriminated

against on the basis of his sex (male, sexual orientation), religion (non-Catholic), and age

(Year of Birth 1961). (Ex. B to Second Am. Compl., Docket # 23-2.)

       Normally, retaliation and discrimination charges are not considered “like or

reasonably related” to one another. Swearnigen-El v. Cook Cty. Sheriff’s Dep’t, 602 F.3d 852,

864–65 (7th Cir. 2010). However, an alleged incident of retaliation that occurred after a


                                               6
plaintiff has already filed an EEOC charge can serve as the basis for a Title VII claim.

McKenzie v. Illinois Dep’t of Transp., 92 F.3d 473, 481–83 (7th Cir. 1996). This is because “for

practical reasons, to avoid futile procedural technicalities and endless loops of

charge/retaliation/charge/retaliation, etc., . . . a plaintiff who alleges retaliation for having

filed a charge with the EEOC need not file a second EEOC charge to sue for that

retaliation.” Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1030 (7th Cir. 2013). Here, Fry

does not allege that he was retaliated against for filing his EEOC charge. Rather, he alleges

that he was terminated on May 15, 2017 (Second Am. Compl. ¶ 18) in retaliation for

opposing sex and religious discrimination in the workplace (id. ¶ 51). Fry’s EEOC charge is

dated December 4, 2017. Thus, Fry does not allege any acts of retaliation occurring after

filing the EEOC charge. For this reason, Fry failed to exhaust his administrative remedies as

to his Title VII retaliation claim.

       Fry also alleges retaliation in violation of § 1981. While § 1981 claims do not require

a plaintiff to file a charge of discrimination with the EEOC, Randolph v. IMBS, Inc., 368 F.3d

726, 732 (7th Cir. 2004), § 1981 only prohibits racial discrimination, including

discrimination based on ancestry or ethnic characteristics, see Saint Francis Coll. v. Al-

Khazraji, 481 U.S. 604, 613 (1987). Section 1981 provides that “All persons within the

jurisdiction of the United States shall have the same right . . . to make and enforce contracts,

to sue, be parties, give evidence, and to the full and equal benefit of all laws and proceedings

for the security of persons and property as is enjoyed by white citizens.” It does not protect

discrimination based on religion, see Saint Francis Coll., 481 U.S. at 613, or sex, see St. Louis v.




                                                 7
Alverno Coll., 744 F.2d 1314, 1317 (7th Cir. 1984). Thus, Fry’s retaliation claim under § 1981

also fails. Count Three is dismissed.

       3.      Count Five – Negligent Supervision

       In Count Five, Fry alleges that McEwen was negligent in her duties as Fry’s

supervisor and that Columbia was negligent in its duties of hiring, supervising, and training

its employees. (Second Am. Compl. ¶¶ 62–66.) Columbia argues that under Wisconsin law,

negligence claims brought by employees or former employees against their employers are

barred by the exclusive remedy of the Wisconsin Worker’s Compensation Act (“WCA”),

Wis. Stat. Ch. 102. (Docket # 25 at 10.) In Johnson v. Hondo, Inc., 125 F.3d 408, 418 (7th

Cir. 1997), the court found that the Wisconsin Supreme Court has “repeatedly held” that

the WCA precludes injured employees from maintaining negligence actions against their

employers and fellow employees. The Johnson court found that a count alleging “negligent

supervision and retention” fell “squarely within the reach of § 102.03(2) and was properly

dismissed.” Id. Thus, Count Five does not state a claim upon which relief may be granted

and is dismissed.

       4.      Count Six – Violation of Wisconsin Fair Employment Act

       In Count Six, Fry alleges violation of the Wisconsin Fair Employment Act, Wis.

Stat. §§ 111.31, et seq. The WFEA provides that “no employer . . . may engage in any act of

employment discrimination . . . against any individual on the basis of age . . . [or] disability .

. . .” Wis. Stat. § 111.321. The Wisconsin Department of Workforce Development’s Equal

Rights Division receives, investigates, and holds hearings on complaints charging

discrimination in violation of the WFEA. Id. § 111.39. In 2006, the United States District


                                                8
Court for the Eastern District of Wisconsin determined that Wisconsin state courts had been

somewhat divided on whether the WFEA creates a private right of action. Martin v. Nw.

Mut. Life Ins. Co., No. 05-CV-209, 2006 WL 897751, at *3–4 (E.D. Wis. Mar. 31, 2006)

(citing cases). The court ultimately concluded that Wisconsin recognized a private right of

action under the WFEA only in limited circumstances—namely, when a plaintiff seeks a

remedy that was unavailable during the administrative proceedings. Id. at *4. However, as

Judge Peterson explains:

       [S]ince then, legislative retooling has confirmed that the WFEA does not
       provide a general private right of action. A 2009 amendment allowed
       individuals who prevailed on an administrative claim to bring a private suit
       for compensatory and punitive damages. The legislature repealed the
       amendment a short time later. Although a private right of action under the
       WFEA existed in that limited window between 2009 and 2012, the window
       has since closed. Velyov, 2014 WL 5312656, at *3 (“WFEA violations
       occurring between July 1, 2009 and April 19, 2012 may still be the basis of a
       private cause of action for punitive and compensatory damages.”). This brief
       interlude effectively codified Martin’s take on Wisconsin law: the existence
       of the amendment itself confirmed that prior to its enactment, individuals
       did not have a general private right of action under the WFEA. See, e.g.,
       Jones v. Int’l Ass’n of Bridge Structural Ornamental & Reinforcing Iron Workers,
       864 F. Supp. 2d 760, 767 (E.D. Wis. 2012) (“Prior to the enactment of 2009
       Wisconsin Act 20, a plaintiff could not maintain a private cause action
       under WFEA.... [T]he plaintiff can only maintain a private cause of action
       under the WFEA if any alleged discrimination occurred on or after July 1,
       2009.”).

Sharp v. Stoughton Trailers, LLC, No. 15-CV-598, 2016 WL 3102241, at *2 (W.D. Wis. June 2,

2016). Fry alleges that he was discriminated against between December 16, 2016 and May 15,

2017. (Ex. A to Second Am. Compl.) Thus, as the WFEA does not afford a plaintiff a general

private right of action unless the plaintiff brings a claim for discrimination occurring between

July 1, 2009 and April 19, 2012, Fry’s complaint does not state a claim under the WFEA.

Thus, Fry’s WFEA claim is dismissed.

                                               9
       5.     General First Amendment and § 1981 Claims

       Although Fry does not allege separate causes of action under the First Amendment or §

1981, these general allegations appear throughout the Second Amended Complaint. (Second

Am. Compl. ¶¶ 1, 2, 33, 34, 36, 37, 43, 46, 51, 54.) Most notably, Fry alleges throughout his

cause of action for discrimination on the basis of sexual orientation (Count One) that he is

alleging a violation of both Title VII and § 1981. As stated above, § 1981 prohibits race

discrimination. Nowhere in Fry’s Second Amended Complaint does he allege discrimination

based on race. Thus, to the extent he alleges any violation of § 1981, those causes of action are

dismissed. Also, Fry does not allege Columbia is a state actor. Thus, to the extent Fry alleges

any violation of the First Amendment, those causes of action are also dismissed.

                                        CONCLUSION

       Fry alleges several causes of action that have no basis in law. For example, he alleges

violations of § 1981, despite not alleging race discrimination; he alleges violations of the First

Amendment, despite not alleging Columbia is a state actor; he alleges retaliation, without

exhausting his administrative remedies; he alleges violations of the WFEA, despite no private

cause of action existing; and he alleges negligent supervision, despite case law stating the WCA

is the exclusive remedy. Columbia moves to dismiss these causes of action with prejudice. This

is the third iteration of Fry’s complaint. Fry is represented by counsel. And there is nothing Fry

can do to properly plead these causes of action. Therefore, any further amendment would be

futile. For these reasons, Columbia’s motion to dismiss is granted. Count Two, Count Three,

Count Five, Count Six, and any claims alleged under § 1981 and the First Amendment are

dismissed with prejudice for failure to state a claim upon which relief can be granted.


                                               10
       Fry may proceed on Count One (pursuant to Title VII) and Count Four (ADEA

discrimination).

                                         ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED that the defendant’s motion for

partial dismissal of the second amended complaint (Docket # 24) is GRANTED. The

following counts are dismissed, with prejudice, from Fry’s Second Amended Complaint:

Count Two; Count Three; Count Five; Count Six; any claims alleged under § 1981; and any

claims alleged under the First Amendment.



Dated at Milwaukee, Wisconsin this 22nd day of March, 2019.



                                                 BY THE COURT

                                                 s/Nancy Joseph_____________
                                                 NANCY JOSEPH
                                                 United States Magistrate Judge




                                            11
